Filed 9/6/22 P. v. Bain CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                      F083498, F083499
           Plaintiff and Respondent,
                                                                               (Super. Ct. Nos. F20907735,
                    v.                                                                 F20905361)

    THOMAS BAIN,
                                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from judgments of the Superior Court of Fresno County. Monica R.
Diaz, Judge.
         John L. Staley, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill, Jeffrey D.
Firestone, Louis M. Vasquez, Kari Mueller and William K. Kim, Deputy Attorneys
General, for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Franson, Acting P. J., Smith, J. and Meehan, J.
       Defendant Thomas Bain pled no contest to two counts of stalking while subject to
a restraining order (charged in two separate cases). He was sentenced to a total term of
five years’ imprisonment, which included an upper term sentence on one count of
conviction. On appeal, defendant contends that his sentence must be vacated, and his
case remanded for resentencing in light of Senate Bill No. 567’s (2021–2022 Reg. Sess.)
(Senate Bill 567) amendments to Penal Code section 1170, subdivision (b).1 The People
concede the issue. We accept the People’s concession, vacate defendant’s sentence, and
remand for resentencing consistent with amended section 1170, subdivision (b). In all
other respects, we affirm.
                              PROCEDURAL SUMMARY
       On June 14, 2021, the Fresno County District Attorney filed an information in
Fresno County Superior Court case No. F20905361, charging defendant with stalking
while subject to a restraining order (§ 646.9, subd. (b); count 1), and four counts of
misdemeanor disobeying a domestic relations restraining order (§ 273.6, subd. (a);
counts 2–5). The information further alleged defendant suffered a prior strike conviction
within the meaning of the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12,
subds. (a)–(d)).
       On the same date, the Fresno County District Attorney filed an information in
Fresno County Superior Court case No. F20907735, charging defendant with stalking
while subject to a restraining order (§ 646.9, subd. (b); count 1), and 11 counts of
misdemeanor contempt of a court by violating a domestic violence restraining order
(§ 166, subd. (c)(1); counts 2–12). As to count 1, the information alleged that defendant
was on release from custody on bail or on his own recognizance on the date he committed
the offense. The information further alleged defendant suffered a prior strike conviction
(§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)).

1      All statutory references are to the Penal Code.


                                             2.
       On July 22, 2021, pursuant to a negotiated plea agreement, defendant pled no
contest to count 1 in case No. F20907735 and count 1 in case No. F20905361. In both
cases, he admitted the prior strike conviction allegation. According to the terms of the
plea agreement, defendant would receive a maximum sentence of four years on count 1
of case No. F20905361, and two years on count 1 of case No. F20907735. Pursuant to
the plea agreement, the remaining counts and allegations were dismissed on the
prosecutor’s motion.
       On September 30, 2021, the trial court struck the prior prison term allegation in
both cases and sentenced defendant to a total term of five years in prison as follows: on
count 1 of case No. F20905361, four years (the upper term); on count 1 of case
No. F20907735, one year (one-third of the middle term), consecutive to the sentence in
case No. F20905361.
       On November 1, 2021, defendant filed notices of appeal in both cases.
                                      DISCUSSION2
I. Senate Bill 567
       Defendant contends that we must vacate the sentences and remand the matters
because he did not admit, and the jury did not find true, with the exception of one prior
strike conviction, the facts underlying the circumstances in aggravation that the trial court
relied upon in imposing the upper term in case No. F20905361, nor did the trial court rely
upon a certified record of conviction. The People concede that defendant’s sentence
should be vacated, and the matter remanded for resentencing in light of the changes
effected by Senate Bill 567. We accept the People’s concession.




2      Because defendant raises only sentencing issues, the facts underlying the offenses
are not relevant and are omitted from this opinion.


                                             3.
       A. Additional Background
       The probation officer recommended the trial court find true four circumstances in
aggravation and no circumstances in mitigation. The circumstances in aggravation
included two related to the circumstances of the offenses of conviction and two related to
defendant’s history:

              “[(1)] The manner in which the crime was carried out indicates
       planning, sophistication or professionalism.

              “[(2)] The defendant took advantage of a position of trust or
       confidence to commit the offense. [¶] … [¶]

              “[(3)] The defendant has engaged in violent conduct which indicates
       a serious danger to society.

              “[(4)] The defendant’s prior convictions as an adult or sustained
       petitions in juvenile delinquency proceedings are numerous or of increasing
       seriousness.”
       The probation officer identified that defendant had suffered four prior convictions,
including the prior strike conviction.
       The trial court did not discuss any aggravating or mitigating circumstances in the
context of selecting a term of imprisonment at the sentencing hearing or explain the
reasons for its imposition of the upper term for count 1 of case No. F20905361.
However, the trial court did comment on overlapping considerations in considering
whether to strike defendant’s prior strike conviction and whether to grant probation:

               “THE COURT: All right. I will admit this case was a difficult one
       in looking at … defendant’s prior criminal history. His criminal history is
       dated in that the strikes were in fact from 1997, and then there was some
       intervening misdemeanor conduct, domestic violence related that’s also
       aged. I agree with the People, however, in that the facts of the prior are
       remarkably consistent with what we have here in the two current cases, and
       it is extremely concerning to this Court. I know that Defense Counsel has
       noted a couple of times that there was no physical violence here, but this
       Court disagrees with Defense in that relentless, repetitive behavior such as
       exhibited by the defendant in this case can be equally as terrifying and
       traumatizing to the victim as physical abuse in that emotional,

                                            4.
       psychological trauma that it creates. And I will say that in reading this
       RPO there’s nothing about this case that is not serious. This is stalking
       behavior at its best. And it is extremely concerning in light of his prior
       criminal history. I do intend on striking the strike, but I am not going to
       grant probation in this case. I don’t think it’s appropriate, based on what I
       just stated.”
       B. Analysis
       From March 30, 2007, to January 1, 2022, California’s determinate sentencing law
specified that “[w]hen a judgment of imprisonment [wa]s to be imposed and the statute
specifie[d] three possible terms, the choice of the appropriate term … rest[ed] within the
sound discretion of the court.” (§ 1170, former subd. (b).)
       Effective January 1, 2022, Senate Bill 567 amended section 1170, subdivision (b).
(Stats. 2021, ch. 731, § 1.3.) Section 1170, subdivision (b)(2) now provides, “[t]he court
may impose a sentence exceeding the middle term only when there are circumstances in
aggravation of the crime that justify the imposition of a term of imprisonment exceeding
the middle term, and the facts underlying those circumstances have been stipulated to by
the defendant, or have been found true beyond a reasonable doubt at trial by the jury or
by the judge in a court trial.” (§ 1170, subd. (b)(2).) As an exception to the general rule,
a trial court is permitted to rely upon a certified record of conviction to determine prior
criminality for purposes of sentencing without submitting the prior conviction to a jury.
(§ 1170, subd. (b)(3).) Further, section 1170, subdivision (b)(5) requires the trial court to
“set forth on the record the facts and reasons for choosing the sentence imposed.”
       As a threshold matter, the parties agree, as do we, Senate Bill 567 is retroactive to
cases not yet final on appeal pursuant to In re Estrada (1965) 63 Cal.2d 740 (see People
v. Flores (2022) 73 Cal.App.5th 1032, 1038–1039 [remanding for resentencing under
another ameliorative amendment to section 1170 by Senate Bill 567]) and defendant’s
sentence is not yet final on appeal.
       As the parties agree, the aggravating circumstances relied upon by the trial court
were not found true by the jury, admitted by defendant (except for one prior strike


                                              5.
conviction), or found true in reliance on a certified record of defendant’s prior
convictions. Further, the trial court did not “set forth on the record the facts and reasons
for choosing the sentence imposed.” (§ 1170, subd. (b)(5).) The upper-term sentence on
count 1 of case No. F20905361 was therefore inconsistent with the requirements of
amended section 1170, subdivision (b).3 We therefore vacate defendant’s sentence on
both cases and remand for resentencing.
       We take no position on how the trial court should exercise its discretion.
                                      DISPOSITION
       Defendant’s sentence is vacated in case Nos. F20907735 and F20905361, and the
matters are remanded for resentencing consistent with amended section 1170,
subdivision (b). In all other respects, the judgments are affirmed.




3      The People do not argue that any error on this issue was harmless, and we
therefore do not consider harmlessness.


                                             6.